DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending 
Claims 1-20 are under consideration in the instant office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/10/2022 and 04/19/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application claims benefit of U.S. Provisional Application No. 62/935,439 filed on 11/14/2019. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-14, 16-17, and 20 are rejected under 35 U.S.C. 102(b) as being anticipated by Badman et al. (US 2019/0076500).
Badman et al. teaches a combination of a non-bile acid derived FXR agonist and a PPAR-delta agonist, seladelpar (claims 1, 3).  Badman et al. teaches the use of the combination in the treatment or prevention of a cirrhotic disease such as alcohol-induced cirrhosis (claim 12).  Badman et al. teaches seladelpar in the form of an L-lysine salt (paragraph 0028).  Badman et al. teaches such compositions can be administered orally or intravenously (paragraph 0115).  Badman et al. teaches the administration of seladelpar at a dose of 2, 5, 10, 20, or 50 mg/day (paragraph 0167).  Badman et al. teaches administration at a frequency of once per day, every two days, or once per week (paragraph 0131).
Therefore, the reference is deemed to anticipate the instant claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Badman et al. (US 2019/0076500) in view of Abdel-Magid et al. (US 7,709,682).
Badman et al. teaches a combination of a non-bile acid derived FXR agonist and a PPAR-delta agonist, seladelpar (claims 1, 3).  Badman et al. teaches the use of the combination in the treatment or prevention of a cirrhotic disease such as alcohol-induced cirrhosis (claim 12).  Badman et al. teaches seladelpar in the form of an L-lysine salt (paragraph 0028).  Badman et al. teaches such compositions can be administered orally or intravenously (paragraph 0115).  Badman et al. teaches the administration of seladelpar at a dose of 2, 5, 10, 20, or 50 mg/day (paragraph 0167).  Badman et al. teaches administration at a frequency of once per day, every two days, or once per week (paragraph 0131).
Badman et al. does not teach wherein the seladelpar L-lysine salt is seladelpar L-lysine dihydrate salt.  Badman et al. does not teach a dosage of 100 mg.
Abdel-Magid et al. is drawn towards lysine salts of PPAR agonists, including a compound of formula (Ia) (i.e. seladelpar) (see abstract; col. 2, lines 28-50).  Abdel-Magid et al. teaches the seladelpar L-lysine dihydrate as a preferred embodiment of seladelpar (col. 10, lines 1-8).
It would have been obvious to one of ordinary skill in the art to formulate seladelpar as seladelpar L-lysine dihydrate salt, as suggested by Abdel-Magid et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since L-lysine dihydrate salt of a seladelpar is a preferred salt of seladelpar as taught by Abdel-Magid et al., with a reasonable expectation of success absent evidence of criticality of the particular formulation.
With regards to the limitation claimed in instant claim 15, which claims a dosage of 100 mg, Badman et al. does not specifically teach the exact amounts claimed in instant claim 10. However, Badman et al. teaches the administration of seladelpar at a dose of 2, 5, 10, 20, or 50 mg/day (paragraph 0167).  It would be within the skill of an ordinary artisan to be able to modify the dosage in order to obtain the desired therapeutic amount of seladelpar. It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 1 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Badman et al. (US 2019/0076500) in view of Mello et al. (Peroxisome Proliferator-Activated Receptor and Retinoic X Receptor in Alcoholic Liver Disease, PPAR Research, 2009, pp. 1-11).
Badman et al. teaches a combination of a non-bile acid derived FXR agonist and a PPAR-delta agonist, seladelpar (claims 1, 3).  Badman et al. teaches the use of the combination in the treatment or prevention of a cirrhotic disease such as alcohol-induced cirrhosis (claim 12).
Badman et al. does not teach treating alcoholic fatty liver disease or acute alcoholic hepatitis.
Mello et al. is drawn towards the role of PPAR receptors and RXR receptors in alcoholic liver disease (see abstract).  Mello et al. teaches that increased ethanol metabolism leads to impairment of RXR/PPAR functions and that such receptors can be a target in the treatment of alcoholic liver diseases, such as alcoholic fatty liver disease and alcoholic hepatitis (see Introduction, pg. 1; Summary and Conclusions, pg. 7).
It would have been obvious to one of ordinary skill in the art to treat alcoholic fatty liver disease or acute alcoholic hepatitis by administering seladelpar, as suggested by Mello et al., and produce the instant invention.
	One of ordinary skill in the art would have been motivated to do so since Badman et al. teaches seladelpar as a preferred PPAR agonist (claims 1, 3), and can target the impairment of RXR/PPAR functions that is present in alcoholic liver diseases such as alcoholic fatty liver disease and alcoholic hepatitis as taught by Mello et al. (see Introduction, pg. 1; Summary and Conclusions, pg. 7), with a reasonable expectation of success absent evidence of criticality of the particular steps.

Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628     

/SAVITHA M RAO/Primary Examiner, Art Unit 1629